Citation Nr: 1416088	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2002, for the award of special monthly compensation (SMC) based on housebound criteria.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in May 2011 and remanded for additional development.  The RO issued a statement of the case on the issue of entitlement to an earlier effective date for SMC and provided a VA examination, as requested in the May 2011 remand.  Thus, the Board finds there was substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an October 2013 rating decision, the RO granted entitlement to an earlier effective date of September 30, 2002, for SMC based on housebound criteria.  The RO clarified that the April 2004 rating decision granted entitlement to SMC benefits at the Housebound rate effective August 11, 2003, however, the text of the rating decision incorrectly indicated that the Veteran was granted SMC at the Aid and Attendance rate.  The RO stated that the Veteran was paid at the housebound rate and is entitled to receive the housebound rate.  The Veteran filed a notice of disagreement with the rate of SMC.  The RO issued a statement of the case in August 2013 on the issue.  However, the Veteran did not complete a substantive appeal.  Thus, the issue of whether the Veteran is entitled to SMC based on the need for aid and attendance or being housebound is not before the Board. 

The Veteran completed a timely substantive appeal on the issue of entitlement to an earlier effective date for the award of SMC in February 2013.  

In March 2014 the Board received a statement from a VA social worker.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In April 2014, the appellant's representative waived RO jurisdiction over the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1.  The minimum requirements for special monthly compensation at the housebound rate were not met prior to September 30, 2002.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has permanent and total service-connected disabilities that are functionally equivalent to loss of use of the lower extremities such as to preclude locomotion without the aid of braces, crutches, a cane, or wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 30, 2002, for entitlement to special monthly compensation based on housebound status are not met.  38 U.S.C.A. § 1114(l)(s) 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2013).

2.  The criteria for entitlement to specially adapted housing were met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.809 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Regarding the Veteran's claim for an earlier effective date for special monthly compensation based on being housebound status, the application of the law to the undisputed facts is dispositive of the appeal on these issues.  Additionally, the Veteran's claim for entitlement to specially adapted housing is granted, as discussed below.  Therefore, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Standard of Review

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date for SMC

The Veteran alleges that he is entitled to an effective date prior to September 30, 2002, for the award of special monthly compensation based on housebound status.  

An award of based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As discussed above, the April 2004 rating decision granted entitlement to SMC benefits at the housebound rate effective August 11, 2003.  However, the text of the rating decision and notification letter incorrectly indicated the Veteran was granted SMC at the aid and attendance rate.  The Veteran was paid at the housebound rate.  

In the October 2013 rating decision, the RO granted an earlier effective of September 30, 2002, for SMC based on housebound based on the residuals of his stroke effective September 30, 2002.  The RO found the Veteran's cerebral vascular accident with partial right sided hemiparesis was a single disability rated as 100 percent and that he was housebound from September 30, 2002.

The Board finds that a preponderance of the evidence is against entitlement to an  effective date earlier than September 30, 2002, for SMC based on housebound status.  The Veteran is rated as 100 percent disabling for cerebral-vascular accident with partial right sided hemiparesis associated with Type II diabetes mellitus from September 30, 2002.  Prior to that date, the Veteran did not meet the scheduler criteria for SMC based on housebound status.  Entitlement to SMC based on housebound status requires a single service-connected disability rated as 100 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  His disabilities were not rated as 100 percent prior to September 30, 2002.  He only had a combined disability rating of 20 percent prior to September 30, 2002.  Thus, the Veteran is not entitled to special monthly compensation based on housebound status based on the schedular criteria requirement prior to September 30, 2002.  Accordingly, the claim for entitlement to an effective date prior to September 30, 2002, for the grant of special monthly compensation based on housebound status must be denied.

IV.  Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised.  Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include provisions (5) and (6) above. See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b).  As these provisions are not pertinent to the Veteran's specific disabilities, a discussion of the various effective dates governing the amended provisions is not necessary.

The Veteran is service-connected for cerebral-vascular accident with partial right sided hemiparesis, rated as 100 percent disabling; pre-proliferative diabetic retinopathy with macular edema, hemorrhages and exudates, rated as 30 percent disabling, Type II diabetes mellitus, rated as 20 percent disabling, paralysis of the seventh cranial nerve, rated as 20 percent disabling, right lower extremity diabetic peripheral neuropathy with CVA residual, partial paresthesia, rated as 10 percent disabling, and left lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus, rated as 10 percent disabling.  His combined rating is 100 percent.

The Veteran was evaluated at a May 2013 VA examination.  The examiner found that it was less likely than not that the Veteran's service-connected disabilities resulted in the loss of use of both of his lower extremities, or the loss of use of one of his lower extremities together with residuals of organic disease or injury, or the loss of use of one of his lower extremities together with the loss of use of one of his upper extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

The VA examiner stated that the residuals of the right sided CVA did not prevent the Veteran from ambulating or use of his power wheelchair.  He noted the Veteran was noted to have significant stenosis radiating into the lower extremity affecting his ability to ambulate.  The Veteran's right upper extremity had enough strength to use a power wheelchair.  The examiner stated that due to his weight, he could not use a manual wheelchair.  The examiner noted that the Veteran " . . . does have peripheral neuropathy, on exam it is difficult to determine if the neuropathy is secondary to type 2 [diabetes mellitus], spinal stenosis or morbid obesity.  His peripheral neuropathy does make ambulating difficult but typically this would not prevent him from ambulating in his home."  In the VA examination report, the examiner noted that the Veteran used a wheelchair constantly and was unstable on his feet both due to diabetic neuropathy, spinal stenosis and radiculopathy.  The examiner's rationale does not address the Veteran's instability and its effect on his ability to ambulate. 

The May 2013 VA examiner noted that "In the file, there is no documentation of the CVA affecting his right lower extremity."  However, as noted above, the Veteran is specifically service-connected for right lower extremity diabetic peripheral neuropathy with CVA residual, partial paresthesia.  A September 2002 housebound examination reflects that the Veteran had bilateral lower extremity weakness due to his previous CVA.  A February 2004 VA examination report noted that the CVA resulted in weakness of his right arm and leg.  Thus, the VA examiner's statement that there is no documentation of CVA affecting his right lower extremity is incorrect.  As the VA examiner's statement is incorrect and the examiner did not address the Veteran's instability due to service-connected diabetic neuropathy, the Board finds that the opinion is inadequate.

A July 2008 VA treatment record notes that the Veteran is ambulatory only a few feet and utilizes a manual wheelchair.  An August 2008 VA treatment record reflects that the Veteran uses a power wheelchair for all community mobility with minimal use within his home.  He reportedly ambulates very limited distances with use of a roller walker and has a fall history.  The Veteran's most recent VA treatment records reflect that he uses an assistive device and walks occasionally.  A November 2011 VA treatment record noted the Veteran used his walker faithfully.  A June 2012 VA treatment record reflects the Veteran had moderate independence with a roller walker.  His Tinnetti balance/gait assessment score indicated a high fall risk.  The record noted the Veteran's right side was the weak side from his history of CVA.  A July 2013 VA treatment record notes the Veteran is dependent upon a wheelchair, walker and cane.

A January 2014 statement from a VA Home Based Primary Care Medical Social Worker reflects that the Veteran's service-connected disabilities inhibit his ability to access hi bathroom.  The social worker stated that due to the Veteran's multiple service-connected health problems, his morbid obesity, diagnosis of Pickwickian Syndrome and the Tinetti balance/gait assessment score, he was a high fall risk and was unable to safely fit through his bathroom door.

The Board finds that the overall evidence is in equipoise as to whether the Veteran's permanent and total service-connected disabilities result in loss of use of the lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The evidence shows that the Veteran has a very limited ability to walk without the aid of assistive devices.  The evidence does not always distinguish which symptoms are due to his service-connected disabilities and nonservice-connected conditions, such as obesity and spinal stenosis.  However, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Although the examiner opined that the Veteran did not have the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches or a wheelchair, as discussed above, the Board finds the rationale is inadequate.  The May 2013 examiner specifically noted that the Veteran used a power chair and was unstable on his feet both due to diabetic neuropathy, spinal stenosis and radiculopathy.  The Veteran's VA treatment records reflect that he was only able to ambulate limited distances with the assistance of a walker.  The VA social worker's January 2014 statement also indicates that the Veteran is a high fall risk.  Additionally, the fact that he may be capable of limited unassisted locomotion does not preclude entitlement to the benefits sought.  As set out above, the regulations specifically contemplate that "occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809(c).  The Board finds the evidence is at least in equipoise as to whether the Veteran meets the criteria for specially adapted housing.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to specially adapted housing is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an effective date earlier than September 30, 2002, for the award of special monthly compensation based on housebound criteria is denied.

Entitlement to specially adapted housing is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


